Citation Nr: 0002725	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-09 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than May 14, 1997, 
for a compensable evaluation for service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the evaluation for the 
veteran's tinnitus to 10 percent, effective May 14, 1997.  
The veteran disagreed with the effective date assigned for 
the compensable evaluation, but the RO subsequently denied 
the effective date claim and developed the issue for 
appellate consideration.  The matter is now before the Board 
for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's original claim for service connection for 
tinnitus was received in December 1993; in a decision dated 
in January 1997, the Board found that the veteran had been 
exposed to acoustic trauma in service and granted service 
connection for tinnitus.  

3.  In a rating decision dated in April 1997 implementing the 
Board's decision, a zero percent rating was assigned for 
tinnitus, effective from September 7, 1993, the date of 
receipt of the veteran's claim for VA compensation benefits.  

4.  A rating decision dated in October 1997 granted a 10 
percent evaluation for tinnitus, effective from the date of a 
VA examination on May 14, 1997.  

5.  The record establishes that the veteran first manifested 
persistent tinnitus on February 9, 1995, when he testified 
regarding his complaints at a personal hearing at the RO.  


CONCLUSION OF LAW

The criteria for an effective date of February 9, 1995, for 
the assignment of a compensable rating for service-connected 
tinnitus have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.400, and Part 4, 
Diagnostic Code 6260 (effective prior to June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for tinnitus, and, as such, his claim for 
assignment of a higher evaluation is well grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  No 
additional action is necessary to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  Moreover, since the present 
appeal arises from an initial rating decision that 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability that is of primary importance; rather, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

As indicated above, the veteran contends that he is entitled 
to an effective date earlier than May 14, 1997, for the award 
of a 10 percent evaluation for his service-connected 
tinnitus.  He argues that the effective date for the 10 
percent evaluation for tinnitus should be September 7, 1993, 
the date he filed his claim for service connection.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for an increased evaluation will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The 
effective date of an award of increased compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).  

The veteran filed his original service connection in 
September 1993 and expanded his claim to include service 
connection for tinnitus the following December.  In a 
decision dated in January 1997, the Board found that the 
veteran had been exposed to acoustic trauma in service and 
granted service connection for tinnitus.  In a rating 
decision dated in April 1997 implementing the Board's 
decision, a zero percent rating was assigned for tinnitus, 
effective from September 7, 1993, the date of receipt of the 
initial claim for compensation benefits.  Following a fee-
basis VA examination on May 14, 1997, the RO assigned a 10 
percent evaluation for the service-connected tinnitus, 
effective from the date of the examination.  The veteran 
disagreed with effective date assigned, and this appeal 
ensued.  

In October 1993, a VA examination was conducted.  The veteran 
complained of occasional bilateral tinnitus, which the 
examiner noted was consistent with the veteran's history of 
noise exposure.  At a hearing conducted before a hearing 
officer at the RO on February 9, 1995, the veteran first 
described his tinnitus as essentially a continuous bilateral 
buzzing with changes in pitch.  He did not dispute the 
October 1993 VA examiner's notation of the veteran's 
complaints of occasional tinnitus.  

In May 1997, a VA examination was conducted.  The veteran 
complained of continuous tinnitus with him day and night.  He 
indicated that it was high pitched and could at times become 
rather harsh in a swooshing type sound.  The examination 
showed normal tympanic membranes.  

The Board notes that during the course of this appeal, 
amended criteria related to tinnitus have been implemented in 
the VA Rating Schedule under 38 C.F.R. § 4.87.  Under the 
schedular criteria in effect prior to June 10, 1999, a 10 
percent rating was assignable for persistent tinnitus as a 
symptom of head injury, concussion or acoustic trauma under 
Diagnostic Code 6260.  In the newly revised schedular 
criteria for rating tinnitus, a 10 percent rating is 
assignable for recurrent tinnitus under Diagnostic Code 6260.  

The Board is cognizant of the rule in Karnes v. Derwinski, 1 
Vet. App. 308, 311 (1991).  In Karnas, the United States 
Court of Appeals for Veterans Claims held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial process has 
concluded, the version more favorable the veteran is to be 
applied.  Id.  However, the amended criteria constitute a 
liberalizing change in the law that may not be made effective 
prior to the effective date of the liberalization, here June 
10, 1999, notwithstanding the rule in Karnas.  See 
38 U.S.C.A. § 5110(g); Dorward v. West, No. 98-445 (U.S. Vet. 
App. Jan. 24, 2000) (per curiam).  Thus, the sole issue 
before the Board is whether it was factually ascertainable 
prior to May 14, 1997, that the veteran's service-connected 
tinnitus was persistent as that term was used in Diagnostic 
Code 6260 prior to the liberalization.  

The record shows that the veteran complained of occasional 
bilateral tinnitus on VA examination in October 1993.  
Subsequent to that examination until the May 1997 
examination, there is no pertinent clinical data.  However, 
in the veteran's February 9, 1995, RO hearing, he first 
testified to constant buzzing and did not dispute the October 
1993 VA examination findings of reported occasional bilateral 
tinnitus.  Tinnitus is a subjective complaint, and examiners 
are essentially compelled to rely on the description of 
symptoms as rendered by the complainant in characterizing the 
frequency or persistence of the disorder.  Based on a review 
of the evidence of record, as summarized above, the Board 
finds that it was first factually ascertainable on February 
9, 1995, that the veteran had persistent bilateral tinnitus.  
An effective date of February 9, 1995, but no earlier, is 
warranted for the assignment of a compensable rating for 
service-connected tinnitus.  The veteran has, on this 
material issue, been accorded the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  


ORDER

An effective date of February 9, 1995, for the assignment of 
a compensable evaluation for tinnitus is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

 

